PER CURIAM.
In Pearson v. State, 410 So.2d 598 (Fla. 1st DCA 1982), this court held that Pearson’s thirty-year sentence for attempted burglary of an occupied dwelling with intent to commit assault exceeded the statutory maximum for that crime. Pearson now alleges, by way of a motion to correct illegal sentence, that the fifteen-year sentence for that crime which the trial court imposed on resentencing still exceeds the statutory maximum. We agree.
Attempted burglary of an occupied dwelling with intent to commit assault is a third-degree felony. § 810.02(3), § 777.04(4)(e), Fla.Stat. (1979). The maximum sentence for a third-degree felony is five years. Accordingly, we reverse the trial court’s denial of Pearson’s Rule 3.800 motion, vacate his illegal sentence, and direct the trial court to impose a legal sentence.
MICKLE, BENTON and VAN NORTWICK, JJ., concur.